COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR
Style:                    Javier Noel Campos v. The State of Texas
Date motion filed*:       August 11, 2014
Type of motion:           State’s Third Motion for Extension of Time to File Appellate Brief
Party filing motion:      Appellee
Document to be filed:     Appellee’s brief

If motion to extend time:
       Original due date:                    May 27, 2014
       Number of extensions granted:             2         Current Due date: August 11, 2014
       Date Requested:                       September 10, 2014

Ordered that motion is:

          Granted
               If document is to be filed, document due:
                      No further extensions of time will be granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Given our previous order informing appellee that no further extensions would be
          granted absent extraordinary circumstances, we DENY appellee’s third motion
          for extension of time to file the appellee’s brief. If the appellee’s brief is not filed
          within 7 business days from the date of this order, we may order appellee’s
          counsel to appear and show cause why he should not be held in contempt of court.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of ____________________________________________

Date: August 19, 2014
November 7, 2008 Revision